Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
No Double Patenting issues were found in related application 13/336,708. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua T. Chu on 04/27/2021.
The application has been amended as follows: 

Claim 1,  “an anchoring element having a shaft for anchoring in a bone and a head, wherein the head comprises a spherical segment-shaped outer surface and portions at least at diametrically opposite sides of the head that deviate from the spherical segment shape” is changed to --an anchoring element having a shaft for anchoring in a bone, the shaft having a shaft axis, and a head comprising a spherical segment-shaped outer surface and portions that deviate from the spherical segment shape, wherein the portions that deviate from the spherical segment shape include portions arranged at diametrically opposite sides of the head in a direction transverse to the shaft axis--

Claim 1, “wherein the pressure element is configured to engage both the portions at the diametrically” is changed to --wherein the pressure element is configured to engage both the portions arranged at the diametrically--

Claim 1, “and is configured to disengage from at least one of the portions at the diametrically” is changed to --and is configured to disengage from at least one of the portions arranged at the diametrically--

Claim 9 is cancelled

Claim 21, “wherein the shaft of the anchoring element” is changed to --wherein the shaft axis of the anchoring element --

Claim 22, “an anchoring element having a shaft for anchoring in a bone and a head with a circumferential groove formed in an outer surface thereof” is changed to --an anchoring element having a shaft for anchoring in a bone and head with a groove formed in an outer surface thereof that extends around an entire circumference of the head--

Claim 25 is cancelled

Allowable Subject Matter
Claims 1, 3, 5, 8, 19 - 24 and 26 - 33 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 22 and 28 are directed towards a bone anchoring device.  Garamszegi (US 2008/0269809 A1) is considered to be the closest available prior art.  Regarding claim 1, Garamszegi discloses substantially the same limitations as the claims (Fig. 3) but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.